Name: Commission Regulation (EEC) No 3709/88 of 28 November 1988 on the supply of olive oil to Non-Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 325/34 Official Journal of the European Communities 29 . 11 . 88 COMMISSION REGULATION (EEC) Np 3709/88 of 28 November 1988 on the supply of olive oil to non-governmental organizations (NGOs) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 March 1988 on the supply of food aid to NGOs the Commission allocated to the these organizations 135 tonnes of olive oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of olive oil to NGOs in accord ­ ance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . 2 OJ No L 168, 1 . 7. 1988, p . 7. O OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p . 1 . 29 . 11 . 88 Official Journal of the European Communities No L 325/35 ANNEX I 1 . Operation Nos ('): 663/88 to 665/88 2. Programme : 1988 3 . Recipient : Euronaid 4. Representative of the recipient (z) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : olive oil 7. Characteristics and quality of the goods (3) (*) (6) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.4) 8 . Total quantity : 135 tonnes net 9 . Number of lots : one 10 . Packaging and marking (4): See OJ No C 216, 14. 8 . 1987, p . 3 (under III.B) :  metal cans or 10 litres or 10 kilograms  the cans must be packed in cartons, with two cans per carton  the cans must carry the following wording : see Annex II 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 24. 1 to 21 . 2. 1989 18 . Deadline for the supply : 4. 4. 1989 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 13 . 12. 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 14. 12. 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 1 . 1989 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 4. 1 . 1989 (b) period for making the goods available at the port of shipment : 14. 2 to 14. 3 . 1989 (c) deadline for the supply : 25. 4. 1989 22. Amount of the tendering security : 45 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (J) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : Refund applicable on 30. 11 . 1988 fixed by Regulation (EEC) No 3392/88 (OJ No L 299, 1 . 11 . 1988, p. 23. No L 325/36 Official Journal of the European Communities 29 . 11 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . Q In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (8) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and where appropriate, the monetary and accession compensatory asmounts, the reprsentative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in »point 25 of this Annex. 29 . 11 . 88 Official Journal of the European Communities No L 325/37 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde .(i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  ,Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 1 135 45 Caritas B AlgÃ ©rie Action n0 663/88 / Huile d'olive / AlgÃ ©rie / Caritas Belgica / 80212 / Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 WCC AlgÃ ©rie Action n0 664/88 / Huile d'olive / AlgÃ ©rie / WCC / 80704 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 Oxfam B AlgÃ ©rie Action n0 665/88 / Huile d'olive / AlgÃ ©rie / Oxfam B / 80805 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite